Citation Nr: 1704612	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

2.  Entitlement to an initial compensable rating for left cubital tunnel syndrome prior to March 11, 2015, and to a rating in excess of 10 percent as of March 11, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from September 1989 to October 2009.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  March 2016 rating decision assigned a 10 percent rating for left cubital tunnel syndrome, effective March 11, 2015.  However, because a higher rating for left cubital tunnel syndrome is available before and after March 11, 2015, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The issue of entitlement to an increased rating for a left shoulder disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to March 11, 2015, left cubital tunnel syndrome was manifested by at worst, intermittent numbness and paresthesias without paralysis of the ulnar nerve.

2.  As of March 11, 2015, left cubital tunnel syndrome was manifested at worst by mild incomplete paralysis of the ulnar nerve. 


CONCLUSIONS OF LAW

1.  Prior to March 11, 2015 the criteria for entitlement to an initial compensable rating for left cubital tunnel syndrome were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2016).

2.  As of March 11, 2015, the criteria for an initial rating in excess of 10 percent for left cubital tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has met all statutory and regulatory notice provisions. Prior to initial adjudication, an April 2009 letter satisfied the duty to notify provisions with regard to the service connection claim for left cubital tunnel syndrome.  The Veteran's appeal arises from disagreement with an initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, that duty includes procuring, or helping the claimant procure, service medical records and other pertinent treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The record shows that all of the Veteran's service medical records and identified relevant post-service treatment records have been procured or submitted.  Accordingly, VA has satisfied the duty to assist with regard to obtaining records relevant to the Veteran's claim.

When required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  38 C.F.R. § 3.159(c) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is fully informed.  Barr v. Nicholson, 21 Vet App. 303 (2007).  A medical examination is fully informed when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, although the Veteran was provided an initial VA examination for left cubital tunnel syndrome that was not adequate for rating purposes, the Veteran was provided two subsequent VA examinations that were adequate for rating purposes, in October 2010 and March 2015.  Those examination reports were adequate because they were based on a thorough review of the claims file, include an in-person examination, provide a detailed medical history, and are responsive to the rating criteria.  

Additionally, when the Board remands a claim to the RO, the Board has a duty to ensure substantial compliance with the directives contained in that remand.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's left cubital tunnel syndrome claim was remanded in January 2014 for additional development to include providing the Veteran an opportunity to identify any relevant treatment records he would like VA to procure, and to provide the Veteran with a more contemporaneous VA examination addressing the current severity of his left cubital tunnel syndrome.  A review of the record shows that the remand directives contained in the January 2014 Board decision have been completed.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to the left cubital tunnel syndrome claim.

The Veteran had a Board hearing before the undersigned Veterans Law Judge in September 2011.  The September 2011 hearing focused on the elements necessary to substantiate the claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate the claims.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 556 U. S. 396 (2009).

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Disability ratings are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2016).  Therefore, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, rating of the same manifestation of the same disability separately under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994). 

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the service-connected left cubital tunnel syndrome, Diagnostic Code 8516 provides a 10 percent rating for mild incomplete paralysis of the ulnar nerve of the minor extremity and a 20 percent rating for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is provided for complete paralysis, which includes a "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring finger and little fingers, cannot spread the fingers, cannot adduct the thumb; or flexion of the wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).

Incomplete paralysis is a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).

The service medical records show that cubital tunnel syndrome was noted in September 2007.  A July 2009 VA examination report notes reported numbness and weakness of the fourth and fifth fingers of the left hand in a flexed elbow condition, and confirmed the diagnosis of cubital tunnel syndrome.  An October 2010 private treatment record from Dr. J. L. notes normal left median and ulnar nerve conduction studies, with a normal electromyography (EMG) of the left arm.  An October 2010 VA examination report contains findings indicating numbness and tingling of the left elbow, wrists, and fingers.  The Veteran reported that the numbness and tingling came and went with prolonged use or when the Veteran maintained the same hand position for a long time, especially with typing.  The Veteran indicated that changing positions or moving and shaking the hands and wrists helped.  Numbness and paresthesias were noted symptoms, with a reported pin-prick type feeling.  Reflexes were noted to be normal, and the Veteran exhibited normal sensory responses to testing, and normal motor examination or the elbow, wrists, and fingers.  The Veteran was noted to have normal muscle tone.  EMG results indicated normal left median and ulnar nerve conduction studies and an X-ray of the Veteran's wrist was normal.  March 2015 VA examination of the Veteran's left wrist did not find a left wrist condition, and a March 2015 peripheral nerve VA examination noted mild left upper extremity paresthesias and/or dysesthesias and numbness.  The examiner found that the Veteran had incomplete mild paralysis of the ulnar nerve, although sensory and reflex examinations were normal.

The Veteran's lay statements of record are mostly consistent with the treatment records and VA examination reports of record.  The Veteran's November 2009 statement explained that upon symptoms, he must stop what he was doing at work to change hand positions for 20 to 30 minutes at a time.  The Veteran's August 2010 formal appeal indicates a burning and numb sensation just above the elbow that prevented him from extended the forearm sometimes, and that after symptoms the Veteran needed to rest the left hand in his lap so that he could continue using it.  At the September 2011 Board hearing, the Veteran indicated that he had to take breaks to stretch after sitting for long periods of time and that if he did not stretch, he had to take a longer break to loosen everything.  He reported taking breaks about three or four times a workday to avoid those issues. 

For the appeal period prior to March 11, 2015, the Board notes that while the Veteran had symptoms of cubital tunnel syndrome including intermittent numbness and paresthesias, the relevant post-service treatment records and the relevant October 2010 VA examination report do not show that the Veteran's left cubital tunnel syndrome exhibited any paralysis of the ulnar nerve.  Consistent with the rating criteria of Diagnostic Code 8516, the minimum rating of 10 percent requires medical evidence of mild incomplete paralysis of the ulnar nerve.  As relevant EMG results and nerve conducting testing contained in the private treatment records and the October 2010 VA examination report show that the Veteran's cubital tunnel syndrome did not exhibit any nerve paralysis, either complete or incomplete, and there are no other relevant treatment record in the claims file that indicate otherwise, the Board finds that an initial compensable rating for cubital tunnel syndrome prior to March 11, 2015 is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2016).

For the appeal period as of March 11, 2015, the Board find that the Veteran's March 2015 VA examination reports mild incomplete paralysis, consistent with the Veteran's current 10 percent rating under Diagnostic Code 8516.  The Board has considered the next highest rating of 20 percent, but finds that there is no medical evidence consistent with moderate incomplete paralysis to support assignment of any higher rating.  Accordingly, entitlement to rating in excess of 10 percent for cubital tunnel syndrome from March 11, 2015 onwards is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8516 (2016).

Certain exceptional or unusual circumstances may warrant remand to refer a claim for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case must include such factors as marked interference with employment or frequent periods of hospitalization.  Fanning v. Brown, 4 Vet. App. 225 (1993).  However, ordinarily only the rating schedule will apply unless there are exceptional or unusual factors which would render application of it impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the schedular evaluations are inadequate, the Board proceeds to the second step.  Second, the Board must determine whether the claimant's disability picture exhibits factors described by or related to the governing norms set forth by, the regulation under which extraschedular ratings are assigned.  Those governing norms are marked interference with employment or frequent periods of hospitalization.  Third, if the Veteran's disability picture exhibits the governing norms, the Board refers the claim to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptoms of the Veteran's cubital tunnel syndrome and the established criteria found in the rating schedule for the disability demonstrates that the schedular ratings for the disability reasonably describes the symptoms.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  In support of that finding, the Board notes that the schedular criteria accounts for a range of incomplete paralysis of the ulnar nerve, and that the Veteran symptoms are mainly levels incomplete nerve paralysis.  Furthermore, the Board notes that even though numbness and paresthesias may not be specifically accounted for in the rating schedule and the Veteran has reported having to take breaks from typing while at work, the record shows that the Veteran has sustained his current employment throughout the entire appeal period, notwithstanding his symptoms, and that symptoms are alleviated by breaks and shaking his hands.  Although those breaks and increased symptoms after typing do constitute some interference with employment, the Board finds that such symptoms are not so severe as to constitute a marked level of interference with employment, such that they prevent the Veteran from maintaining his current employment status or pursing other types of employment that require typing.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions does not capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Board finds no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this case does not present an exceptional circumstance under which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities.

A claim for total disability rating based on individual unemployability (TDIU) is not found in the record because the Veteran does not contend and the evidence does not suggest that the service-connected disabilities make him unemployable.  Therefore, the Board finds that a claim for TDIU is not before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial compensable rating for left cubital tunnel syndrome prior to March 11, 2015, is denied.

Entitlement to a rating in excess of 10 percent for left cubital tunnel syndrome as of March 11, 2015, is denied.


REMAND

Unfortunately, remand is required of the claim for increased rating for a left shoulder disability.  Although the Board regrets the delay, it is necessary to develop the claim.

At the September 2011 Board hearing, the Veteran indicated that the October 2010 VA examination did not accurately indicate the current range of motion of the left shoulder, and the Board remanded the claim to obtain a more contemporaneous examination.   Although an examination report was procured, recently it has been held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in 38 C.F.R. §  4.59.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Where pain on motion is involved, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).  A review of the March 2015 VA examination report shows that the examiner did not specify whether range of motion testing was based on active motion or passive motion, and that only one set of unspecified range of motion tests were completed.  Accordingly, the Board finds that remand of this claim is required to conduct the range of motion testing required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the current severity of a left shoulder disability.  The examiner must review the claims file and should note that review in the report.  The examiner must review the claims file and should note that review in the report.  The examiner must determine the current severity of the left shoulder disability, and the impact of that disability on the Veteran's daily activities and ability to work.  In assessing the Veteran's left shoulder disability, the examiner should test the range of motion for both should during active motion, passive motion, weight-bearing, and non-weight-bearing, unless the examiner determines that such testing is not possible or otherwise inappropriate.  If the examiner finds that range of motion testing is not possible or is inappropriate, the examiner must state that and provide an explanation for that finding.  The examiner should indicate whether the Veteran's left shoulder disability is productive of any additional functional loss due to weakened movement, fatigability, incoordination, painful motion, excess motion, or on flare up, and provide an opinion as to how those factors result in any additional limitation of motion or additional functional loss.  The examiner must address any increased functional loss during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The examiner must provide all findings, with a complete rationale for the opinions, in the examination report. 

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


